DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/22/2021, 04/12/2021, 04/29/2021, and 06/17/2021 are being considered by the examiner. Examiner notes that the two IDS forms submitted on 01/22/2021 appear to be duplicates of each other, and citations 3 and 6 name inventors on the IDS which are not found on the corresponding patent/publications. Since the publication dates appear to be consistent with the document numbers, Examiner has considered these IDS. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Brian Graham on 06/11/2021.
Claims 2-7, 12-16, 22, and 24-26 are amended as follows:
2. (Currently Amended) The microprocessor system of claim 1, wherein the hardware arbiter is configured to control issuing of at least one memory request for the subset of the corresponding values for the plurality of computation units and to schedule the control signal to be issued.

microprocessor system of claim 1, wherein the computational array is configured to receive at least two vector input operands.

4. (Currently Amended) The microprocessor system of claim 1, wherein each computation unit of the plurality of computation units is configured to perform at least a portion of a dot-product component operation.

5. (Currently Amended) The microprocessor system of claim 1, wherein each computation unit of the plurality of computation units includes an arithmetic logic unit, an accumulator, and a shadow register.

6. (Currently Amended) The microprocessor system of claim 1, wherein the corresponding value addressed from memory corresponds to an input channel of sensor data.

7. (Currently Amended) The microprocessor system of claim 1, wherein the corresponding value addressed from memory of at least one of the plurality of computation units corresponds to a convolution value of a convolution filter.

12. (Currently Amended) The microprocessor system of claim 1, wherein the release of the operation corresponds to a dequeuing of a corresponding control operation from the control queue.

13. (Currently Amended) The microprocessor system of claim 1, wherein the operation includes a convolution operation.

microprocessor system of claim 1, wherein the operation is performed on identifying features of an input data.

15. (Currently Amended) The microprocessor system of claim 2, wherein the hardware arbiter queues the memory requests in a read queue of the microprocessor system.

16. (Currently Amended) The microprocessor system of claim 1, wherein the memory is configured to dynamically adjust an allocation between a first portion of the memory for a data input and a second portion of the memory for a weight input.

22. (Currently Amended) The microprocessor system of claim 1, wherein triggering the operation is scheduled based on information identifying a fixed number of clock cycles until the subset of the corresponding values is received from memory.

24. (Currently Amended) The microprocessor system of claim 1, wherein the hardware arbiter is configured to grant a plurality of memory requests for the subset of the corresponding values, and wherein granting a last memory request of the plurality of memory requests triggers issuing of the control signal.

25. (Currently Amended) The microprocessor system of claim 24, wherein the hardware arbiter issues a plurality of control signals for the plurality of memory requests, and wherein the last memory request triggers release of the operation from the control queue.

one or more of the corresponding values, and wherein issuing a last memory request of the plurality of memory requests triggers issuing of the control signal.

Reasons for Allowance
Claims 1-7, 12-22, and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claim, a hardware arbiter that issues a signal to release an operation from a control queue based on granting memory access for values to be operated on by a computational array, wherein the operation is queued in the control queue by a control unit, and wherein the values and operation from the control queue are received by the computational array in the same clock cycle, as described in claim 1.
Agarwal was found to be the closest prior art of record, however, Applicant’s arguments regarding Agarwal, see Remarks pages 8-9, are persuasive. Specifically, Agarwal teaches a control unit that controls the transfer of operations and data to processing elements (Agarwal col 7 lines 45-52), but Agarwal does not teach that the control unit issues a signal to release operations to the processing elements based on granting memory access for data values, the data values being received by the processing elements together with the operations in the same clock cycle, or a separate control unit for queueing the operations in the control queue. No other prior art was found to cure the deficiencies of Agarwal. 
Claims 17 and 20 recite similar limitations and are allowed for similar reasons. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William B Partridge/Primary Examiner, Art Unit 2183